


EXHIBIT 10.1






SECOND AMENDMENT
TO THE
APPLIED INDUSTRIAL TECHNOLOGIES, INC.
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(Post-2004 Terms)
WHEREAS, the Applied Industrial Technologies, Inc. Deferred Compensation Plan
for Non-Employee directors (formerly known as the Bearings, Inc. Deferred
Compensation Plan for Non-Employee Directors and hereinafter referred to as the
“Plan”) was established effective as of July 1, 1991, by Bearings, Inc., the
predecessor to Applied Industrial Technologies, Inc. (hereinafter referred to as
the “Company”) to provide non-employee members of the Board of Directors of the
Company with a means to defer receipt of all or a portion of the compensation
payable to them for their services as Directors; and
WHEREAS, the Plan was restated as of September 2003; and
WHEREAS, in order to comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (hereinafter referred to as “Section 409A”),
the Plan was bifurcated into two parts; with the non-grandfathered part being
referred to as the “Post-2004 Terms”); and
WHEREAS, pursuant to a First Amendment the Company revised the Post-2004 Terms
effective as of January 1, 2009; and
WHEREAS, the Company desires to further amend the Post-2004 Terms to revise,
effective January 1, 2015, the deferral provisions thereof;
NOW, THEREFORE, the Post-2004 Terms are hereby amended, effective as of
January 1, 2015, to provide as follows:


1.    Section 2.1 of the Post-2004 Terms is revised by the addition of the
following sentence at the end thereof:


“Notwithstanding the foregoing, a Director shall not be eligible to participate
in the Plan under the Post-2004 Terms for services performed after December 31,
2014.”
2.    Section 2.2 of the Post-2004 Terms is revised by the addition of the
following sentence at the end thereof:


“Notwithstanding the foregoing, elections of Directors, pursuant to Election
Forms, to defer receipt of all or a portion of Compensation earned after
December 31, 2014, are not permitted.”




--------------------------------------------------------------------------------






Executed at Cleveland, Ohio, this 11th of February, 2014.




APPLIED INDUSTRIAL TECHNOLOGIES, INC.




By:    /s/ Neil A. Schrimsher    


Title:     President & Chief Executive Officer




